             Case 1:21-cv-00532-SAG Document 81 Filed 07/15/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                                     *

        Plaintiff,                                  *

v.                                                  *      Case No.: 1:21-CV-00532-SAG

M&T BANK,                                           *

        Defendant.                                  *

*       *        *       *        *        *        *      *         *         *    *      *       *

                     DEFENDANT M&T BANK’S OPPOSITION TO
               PLAINTIFF’S MOTION FOR PUNITIVE DAMAGES HEARING

        Defendant M&T Bank (“M&T”), through its undersigned counsel, opposes the Motion for

Punitive Damages Hearing, as amended (ECF Nos. 74 and 75),1 filed by Plaintiff Bryce Carrasco

(“Plaintiff”) and, in support thereof, states as follows:

        1.       Although styled as a “Motion for Punitive Damages Hearing,” the Motion has three

distinct parts: (i) a request to schedule a hearing on the issue of punitive damages; (ii) a request for

summary       judgment       on   Counts       1   and   2(C)   of       the   Amended   Complaint;    and

(iii) the voluntary dismissal of Count 2(B) of the Amended Complaint.

        2.       Without addressing the merits of Plaintiff’s request for punitive damages, for which

no merit exists, Plaintiff’s request for a hearing on the issue of punitive damages is premature.

(ECF No. 75 at 1). For a plaintiff to be entitled to punitive damages under the FCRA, the plaintiff

must first prove that the defendant “knowingly and intentionally committed an act in conscious

disregard for the rights” of the consumer. Dalton v. Cap. Associated Indus., Inc., 257 F.3d 409,

418 (4th Cir. 2001) (internal quotations and citation omitted). And even when a plaintiff is able


1
 To avoid any confusion caused by Plaintiff’s multiple filings, all references to the Motion for Punitive
Damages Hearing will be to the one filed on July 2, 2021 and docketed ECF No. 75.
            Case 1:21-cv-00532-SAG Document 81 Filed 07/15/21 Page 2 of 3



to make such a showing, “[p]unitive damages are normally for the jury to decide.” Desrosiers v.

MAG Indus. Automation Systems, LLC, No. WDQ-07-2253, 2010 WL 4116991 (D. Md. Oct. 19,

2010) (citing Owens-Corning Fiberglas Corp. v. Garrett, 343 Md. 500, 540 (1996)).

       3.       This case is not as far advanced as Plaintiff assumes. There has been no finding of

any liability on the part of M&T – let alone a finding of willful noncompliance with the FCRA,

which is the only claim in the Amended Complaint that provides for recovery of punitive damages.

Accordingly, Plaintiff’s request to schedule a hearing on punitive damages is premature,

procedurally improper, and should be denied.

       4.       Plaintiff also asks the Court to grant summary judgment in his favor. (ECF No. 75

at 1-2). Pursuant to Federal Rule of Civil Procedure 56, a party moving for summary judgment

must show “that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A party asserting that a fact cannot be disputed

must support the assertion. Fed. R. Civ. P. 56(c).

       5.       Here, Plaintiff provides no factual or legal support for the bald assertion that he is

entitled to summary judgment on his claims under the FCRA and TILA. Not only is his Motion

bereft of any legal authority but Plaintiff also fails to establish the absence of any genuine disputes

of material fact supporting his allegations of willful noncompliance with the FCRA (Count 1) and

the violation of TILA, 15 U.S.C. § 1663 (Count 2(C)). This is fatal to Plaintiff’s request for

summary judgment.        Without presenting factual evidence and supporting legal authority,

Plaintiff’s Motion falls well short of the standard for summary judgment under the Federal Rules

of Civil Procedure. Accordingly, Plaintiff’s request for summary judgment, cloaked within his

Motion for Punitive Damages Hearing, must be denied.




                                                  2
            Case 1:21-cv-00532-SAG Document 81 Filed 07/15/21 Page 3 of 3



       6.       Lastly, Plaintiff states that the allegations related to 15 U.S.C. § 1632 (Count 2(B))

“can be thrown out.” (ECF No. 75 at 2). M&T has no objection to and consents to dismissal of

Count 2(B) of the Amended Complaint.

       WHEREFORE, Defendant M&T Bank respectfully requests that Plaintiff’s Motion for

Punitive Damages Hearing be denied. A proposed Order is attached for the Court’s consideration.


                                               Respectfully submitted,


                                               /s/ Brian L. Moffet
                                               Brian L. Moffet (Fed Bar No. 13821)
                                               MILES & STOCKBRIDGE P.C.
                                               100 Light Street
                                               Baltimore, MD 21202
                                               410.727.6464
                                               bmoffet@milesstockbridge.com

                                               Counsel for Defendant M&T Bank


                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2021, I served a copy of the foregoing on the following

via ECF and via first class mail, postage prepaid:

                                               Bryce Carrasco
                                               334 Ternwing Drive
                                               Arnold, MD 21012


                                               /s/ Brian L. Moffet
                                               Brian L. Moffet (Fed Bar No. 13821)




                                                  3
